*404The court improvidently exercised its discretion in finding appellant to be a juvenile delinquent. An adjournment in contemplation of dismissal would have been the least restrictive alternative (see e.g. Matter of Anthony M., 47 AD3d 434 [2008]). The record reflects that appellant came from a stable home environment, that he had no prior history of criminality, that this incident was his first contact with the juvenile justice system, and that his misconduct did not involve weapons, violence, or injury. Further, there was no indication that appellant ever used drugs or alcohol or was affiliated with a gang. Appellant accepted full responsibility for his offense and demonstrated sincere remorse and insight into his misconduct. While appellant would have benefitted from monitoring with regard to his attendance at school and his academic performance, thiscould have been provided for in the terms and conditions of an ACD.
Since the period of the conditional discharge has now expired, we dismiss the petition. Concur — Gonzalez, EJ., Saxe, Moskowitz, Acosta and Freedman, JJ.